228 F.2d 104
Willie JOHNSON, Appellant,v.GENERAL MOTORS ACCEPTANCE CORPORATION, Appellee.
No. 15750.
United States Court of Appeals Fifth Circuit.
December 9, 1955.
Rehearing Denied January 13, 1956.

John Henry Poole, Tifton, Ga., for appellant.
E. Kontz Bennett, John W. Bennett, Waycross, Ga., Bennett, Pedrick & Bennett, Waycross, Ga., of counsel, for appellee.
Before HUTCHESON, Chief Judge, and TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
Appellant contends on this appeal from the order of the trial court dismissing his complaint for failing to set out a cause of action that under the Georgia law a party may sue for damages to his "peace, feelings and happiness." No Georgia cases are cited and we have been able to find none which go so far as to hold that abusing, insulting, harrowing and cursing an individual constitutes a wrong cognizable under the law of torts in the state of Georgia. In his order dismissing plaintiff-appellant's complaint the trial court relied on the following authorities: George Muse Clothing Co. v. Lee, 42 Ga.App. 353, 156 S.E. 281; American Oil Co. v. Roper, 64 Ga.App. 743, 14 S.E.2d 145; Anderson v. Fussell, 75 Ga.App. 866, 44 S.E.2d 694; Buice v. Citizens & Southern Nat. Bank, 71 Ga.App. 563, 31 S.E.2d 414; Kitchens v. Williams, 52 Ga.App. 422, 183 S.E. 345; Atkinson v. Bibb Manufacturing Co., 50 Ga.App. 434, 178 S.E. 537.

The judgment is

2
Affirmed.